United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1926
Issued: February 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 12, 2017 appellant, through counsel, filed a timely appeal from a May 15,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish bilateral hand and
feet arthritic conditions causally related to the accepted factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 9, 2017 appellant, then a 53-year-old rural mail carrier, filed an occupational
disease claim (Form CA-2) alleging that the arthritis in her hands and feet had been aggravated
by her federal employment duties. She stopped work on January 18, 2017.
A December 13, 2016 x-ray interpretation of appellant’s feet revealed severe right foot
first metatarsophalangeal joint (MTP) osteoarthritis, some second and third MTP osteoarthritic
changes, right proximal interphalangeal joint erosive osteoarthritis, and some left foot first MTP
space narrowing.
In a Januuary 13, 2017 duty status report (Form CA-17), Dr. James Italiano, a treating
Board-certified family practitioner, diagnosed severe pain due to erosive bilateral hand and foot
osteoarthritis. He opined that appellant’s work duties of operating her mail vehicle and repetitive
use of hands and wrists with handling mail aggravated her conditions. Work restrictions were
provided.
In a January 16, 2017 report, Dr. Italiano diagnosed debilitating arthritis. He noted
appellant’s condition has been present for over 10 years. Dr. Italiano explained that her arthritic
condition was erosive in nature and aggravated by repetitive overuse. He recommended that
appellant limit her work to an eight-hour shift with restrictions. The restrictions included no
lifting over 20 pounds lifting, no running, jumping, jogging, kneeling, or squatting, and limited
grabbing and gripping.
In a February 8, 2017 report, Dr. Jeffrey Schiffman, a Board-certified orthopedic
surgeon, detailed appellant’s employment and medical histories, and noted that appellant had
experienced increasing complaints of hand and foot pain for the past five years. Appellant’s
physical examination revealed swollen finger joints with chronic soft tissue changes, severe right
foot arthritis, and no significant left foot arthritis. Dr. Schiffman diagnosed erosive arthritis in
the fingers, bilateral foot arthritis, and bilateral hand arthritis.
Dr. Schiffman, in a February 8, 2017 Form CA-17, detailed appellant’s work restrictions.
Diagnoses included bilateral hand and foot arthritis. Dr. Schiffman again opined that appellant
sustained injury due to her work duties of entering and exiting the mail vehicle, frequent standing
and walking long periods of time, and repetitive use of hands and wrists while handling mail.
In a February 9, 2017 statement, appellant related that she first became aware of her right
hand stiffness on May 1, 2011. She noted that her work entailed repetitive work which caused
her hands and feet to hurt. The repetitive work included grasping large piles of mail at least 60
times per day, jumping in and out of a postal vehicle, grasping slippery mail, and walking up
long driveways. Appellant related her belief that her conditions had been aggravated by her
repetitive work duties.
By development letter dated February 24, 2017, OWCP informed appellant that the
evidence of record was insufficient to support her claim. It advised her regarding the medical
and factual evidence needed to establish her claim. Appellant was afforded 30 days to provide
the requested evidence.

2

In reports dated February 22 and March 13, 2017, Dr. Schiffman noted appellant was
evaluated that day for bilateral hand arthritis. Physical examination findings remained
unchanged. In the March 13, 2017 narrative report, Dr. Schiffman detailed appellant’s
employment and medical histories. He described the duties appellant performed as a mail carrier
for the past five years. Dr. Schiffman reviewed x-ray interpretations which showed bilateral
hand arthritis with finger erosions and bilateral first metatarsophalangeal. He opined that her
repetitive work with her hands aggravated her bilateral hand arthritis and that her constant
walking aggravated her bilateral foot arthritis.
By decision dated May 15, 2017, OWCP denied appellant’s claim as it found the medical
evidence of record insufficient to establish causal relationship between the diagnosed medical
conditions and the accepted employment factors, which include repetitive grasping, jumping in
and out of a mail vehicle, handling of mail, and frequent standing and walking long periods of
time.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and the
3

Id.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

D.U., Docket No. 10-0144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L. Humphrey, 57 ECAB 238
(2005); Donald W. Wenzel, 56 ECAB 390 (2005).
7
Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).

3

compensable employment factors.8 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9
ANALYSIS
The Board finds that appellant failed to meet her burden of proof to establish that the
accepted factors of her federal employment caused or aggravated her diagnosed medical
conditions. Appellant identified the factors of employment that she believed caused her
conditions, including repetitive grasping, operating her mail vehicle, handling of mail, and
frequent standing and walking long periods of time. OWCP accepted these factors as factual.
However, in order to establish a claim for an employment-related injury, she must also submit
rationalized medical evidence which explains how or why her medical conditions were caused or
aggravated by the accepted employment factors.10
Drs. Italiano and Schiffman both opined that appellant’s bilateral hand and foot arthritis
had been aggravated by her repetitive job duties. In a January 16, 2017 report and Form CA-17,
Dr. Italiano diagnosed erosive arthritis, which he believed had been aggravated by her repetitive
work duties or repetitive overuse. On February 8 and 22 and March 13, 2017 Dr. Schiffman
diagnosed erosive finger arthritis, bilateral foot arthritis, and bilateral hand arthritis. He opined
that the diagnosed conditions had been aggravated by appellant’s work duties of jumping in and
out of a mail vehicle, repetitive handling of mail, and frequent standing and walking. However,
both physicians offered only conclusory opinions. The Board has previously held that mere
conclusory statements, not fortified by explanation, are insufficient to establish causal
relationship between employment factors and diagnosed conditions.11 Without further
explaining how physiologically the movements involved in appellant’s employment duties
caused or contributed to the diagnosed conditions, these opinions on causal relationship are of
limited probative value.12
Appellant also submitted a December 13, 2016 x-ray in support of her claim. The x-ray
report is insufficient to establish her claim as it is merely a diagnostic report and contains no
opinion as to the cause of the medical conditions identified on x-ray.13
As appellant has not submitted any rationalized medical evidence to support her
allegation that her diagnosed arthritic conditions of the hands and feet were causally related to
the accepted employment factors, she failed to meet her burden of proof.
8

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).
10

See V.U., Docket No. 17-0860 (issued July 26, 2017); A.C., Docket No. 08-1453 (issued November 18, 2008).

11

N.M., Docket No. 010-0283 (issued August 19, 2010).

12

See S.C., Docket No. 17-0103 (issued May 2, 2017).

13

T.D., Docket No. 17-0649 (filed June 16, 2017).

4

On appeal counsel blanketly contends that OWCP’s decision was contrary to fact and
law. Based on the findings and reasons stated above, the Board finds the attorney’s arguments
are without substance and are not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
Appellant has not met her burden of proof to establish bilateral hand and feet arthritic
conditions causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 15, 2017 is affirmed.
Issued: February 20, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

